PER CURIAM.
A federal prohibition agent, having discovered a person in the act of transporting intoxicating liquor in an automobile, in violation of the National Prohibition Act (27 *992USCA) seized the automobile and arrested the driver. Later, the driver was prosecuted under the revenue laws, and a judgment was entered, in a separate proceeding, forfeiting the automobile under section 3450 of the Revised Statutes (26 USCA § 1181), as in Davies Motors, Inc., v. United States (C. C. A.) 35 F.(2d) 928. From the judgment of forfeiture, the present appeal is prosecuted.
The judgment is reversed on the authority of Davies Motors, Inc., v. United States, 50 S. Ct. 385, 74 L. Ed. 1016, decided by the Supreme Court May 19, 1930.